IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-83,722-01



                   EX PARTE KEITH ALLEN GOLDEN II, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 15-01-00374-CR IN THE 410 TH DISTRICT COURT
                      FROM MONTGOMERY COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

possession of a controlled substance and sentenced to two years’ imprisonment and one cout of

unauthorized use of a motor vehicle and sentenced to 180 days’ imprisonment.

       Applicant contends that his plea is involuntary because he did not have the benefit of a lab

report showing that the amount of drug was less than the amount he pleaded to. Applicant has

alleged facts that, if true, might entitle him to relief. The trial court recommended granting relief
based, in part, on the lab report. The lab report was not provided to this Court. In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1997), the trial court is the appropriate forum for findings of fact.

        The trial court shall provide this Court with the lab report upon which it based its findings

of fact. The trial court may also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief, if necessary.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: November 11, 2015
Do not publish